Case 1:19-cv-02316-RC Document 3 Filed 09/19/19 Page 1 of 6
United States District Court,

 

District of Columbia
David Alan Carmichael )
) Case No: 1:19-cev-02316
Vv. )
RECEIVE
) Mall Ree .
Michael Richard Pompeo ) f
et al. ;

 

 

 

oo. ; . 8 « lnpela D. Caesar, Clerk of Court
Plaintiffs Motion for Amendment of Complaint <= Ahirict Court, Bistriet of Coluinbta |

to Add the United States Department of State as Defendant

I, David Alan Carmichael, hereby move the Court to amend the original complaint to add
the United States Department of State as a Defendant.

I submitted a verified complaint on July 30, 2019, to the Clerk and had an original
summons served upon the Defendant’s Pompeo, to the United States Attorney, and to the
Attorney General of the United States on September 13, 2019. An affidavit of said service has
been filed with the Court.

The Defendant has not yet responded to the Complaint and the summons was served less
than 20 days ago.

On September 3, 2019, I submitted a summons form to the Clerk with the name and
address of the United States Department of State but the Clerk of Court refused to sign the
summons form since the U.S. Department of States was not expressly named in the complaint. I
overlooked particularly stating the “United States Department of State” in association with those
agents that act upon the directives of, or under the auspices of, Secretary Pompeo. Amending
the Complaint is probably the most appropriate act since the U.S. Department of State is alluded
to in the complaint. There is no doubt to me that it is important for the Secretary’s Department
to be added as a Defendant since it was personnel in his Department that acted on his behalf
under the color of carrying out his regulations.

I contacted the Defendant’s Attorney, the office of the United States Attorney for the
Case 1:19-cv-02316-RC Document 3 Filed 09/19/19 Page 2 of 6

District of Columbia, to tell of my intent to file this motion, including a motion to have it granted
without motion. The Defendant’s Attorney agency informed me that an Attorney has not yet
been assigned to the case. There is no prejudice to the parties for the Court to allow the
amendment to the complaint without hearing and without response from the Defendant parties,
pursuant to Rule 15.

I hereby declare the original complaint to be amended at paragraph 2. as follows
(additional words italicized):

“2. The Defendant is, Michael Richard Pompeo, in his official capacity as the
Secretary of State of the United States of America. The Defendant shall also be the United
States Department of State, and may also be co-conspirators and agents that shall be
identified or confirmed upon discovery. The offices of his are located at 2201 C. Street,
N.W., Washington, D.C., 20520.” (Bold font for emphasis in the motion only)

Since it is reasonable to add the United States Department of State as a Defendant, and
the Defendant’s Attorney has no objection, I move that my motion be determined, approved, and
ordered to be executed without the necessity of a hearing or response.

I submit a summons form for the Clerk’s signature and a proposed order with this motion.

 

 

Leto ' dh. doblone hor Cf 209) GY

David Alan Carmichael, Plaintiff Date 7
1748 Old Buckroe Road

Hampton, Virginia 23664

(757) 850-2672

p. 2 of 2
Case 1:19-cv-02316-RC Document 3 Filed 09/19/19 Page 3 of 6

United States District Court,
District of Columbia

David Alan Carmichael

Case No: 1:19-ev-02316
Vv.

Michael Richard Pompeo
et al.

ORDER

On Motion To Amend Complaint to Include
the United States Department of State as Defendant

The Court has before it Plaintiff David Alan Carmichael’s Motion to amend the original
complaint to add the United States Department of State as a Defendant. Plaintiff's verified
complaint and original summons was served on the Defendant Pompeo, the U.S. Attorney, and
the U.S. Attorney General, on September 13, 2019. An affidavit of said service has been filed
with the Court. The Defendant had not yet answered the complaint as of the date of the motion,
and the motion was filed within twenty days of service. With his motion for amendment of the
complaint, the Plaintiff has submitted a civil summons form, for the Clerk’s signature, for the
Plaintiff to serve upon the United States Department of State. The particular amendment to the
complaint is at paragraph 2.:

“The Defendant is, Michael Richard Pompeo, in his official capacity as the Secretary of
State of the United States of America. The Defendant shall also be the United States
Department of State, and may also be co-conspirators and agents that shall be identified or
confirmed upon discovery. The offices of his are located at 2201 C. Street, N.W., Washington,
D.C., 20520.”

The importance of adding the U.S. Dept. of State as Defendant was alluded to in the

original complaint since personnel of that Department are alleged to have acted on the
Case 1:19-cv-02316-RC Document 3 Filed 09/19/19 Page 4 of 6

Secretary’s behalf regarding the matters about which are complained. The Plaintiff moved that
the motion be granted without the necessity of a hearing. The Plaintiff declared that he notified
the Defendant’s Attorney of the Plaintiffs motion and that the Defendant does not object to the
motion.

The motion to amend the original complaint to include the United States Department of
State as a Defendant as a Defendant is granted.

The second sentence of Paragraph 2. of the original complaint shall read, “The Defendant
shall also be the United States Department of State, and may also be co-conspirators and agents
that shall be identified or confirmed upon discovery.”

The Clerk shall sign the summons form submitted by the Plaintiff and send it to him with
the notice of this order. Service of summons remains the duty of the Plaintiff.

It is so ordered, /s/ Judge Rudolph Contreras
United States District Judge

 

Date:

 

p. 2 of 2
Case 1:19-cv-02316-RC Document 3 Filed 09/19/19 Page 5 of 6

United States District Court,
District of Columbia

David Alan Carmichael

Case No: 1:19-cv-02316
V.

Michael Richard Pompeo
et al.

ORDER

On Motion To Amend Complaint to Include
the United States Department of State as Defendant

The Court has before it Plaintiff David Alan Carmichael’s Motion to amend the original
complaint to add the United States Department of State as a Defendant. The particular
amendment to the complaint is at paragraph 2. The Plaintiff’s motion is granted.

The referenced complaint shall read at paragraph 2:

“2. The Defendant is, Michael Richard Pompeo, in his official capacity as

the Secretary of State of the United States of America. The Defendant shail also

be the United States Department of State, and may also be co-conspirators and

agents that shall be identified or confirmed upon discovery. The offices of his are

located at 2201 C. Street, N.W., Washington, D.C., 20520.”

The Clerk shall sign the summons form submitted by the Plaintiff and send it to him with
the notice of this order. Service of summons remains the duty of the Plaintiff.

It is so ordered, /s/ Judge Rudolph Contreras

United States District Judge
Date:

 
Case 1:19-cv-02316-RC Document 3 Filed 09/19/19 Page 6 of 6

CERTIFICATE OF SERVICE

I, David Alan Carmichael, hereby certify that I delivered by
mail, my September 17, 2019, “Plaintiff’s Motion for
Amendment of Complaint to Add the United States Department
of State as Defendant.” I sent the original motion to the
Court to:

Angela D. Caesar

Clerk of Court, District Court of the United States
United States Courthouse

333 Constitution Ave NW

Washington, DC 20001

The copies of the documents were then mailed to the
Defendants by their Attorney at:

United States Attorney

United States Attorney's Office
555 4th Street, N.W.
Washington, D.C. 20530

I accept service at:
1748 Old Buckroe Road
Hampton, Virginia 23664

I do not accept service, but can be reached informally at:
TEL: (757) 850-2672
EMAIL: david@freedomministries.life

Wherefore, I hereby certify under the penalty of perjury
under the laws of the United States that the foregoing is
true.

| of) -
bude wire, Wa tbs /_ git? f ia
David Alan Carmichael Date
Corlfue.) Mail Mail ets Cho oo. 678 777 &
we Chet Nace

- , Vb
pal) obyo vee 1-675! 7/ py
be

 
